 

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF TENNESSEE

" Sy L. af
Ronald ? Kaci 7eh

 

01-19-0069

 

 

 

 

)
)
Plaintiff(s), ) Case Number

)

Ve Bobyn ge (EME) Kel? ) Judge

le
hae \ Pr bo Aen )
ay Wa pL. Root ) Magistrate Judge
Defendant(s). )
E meroncy \) Nok. Ors Fp © f 7h UV
(Type of Pleading)

Emetagncy Metin st TRO Hear in

‘ aint! SA we spect fu\\y mahtA this Kanoctle

Co tk $86 emergency TAO Weerng, Vad intdy. Plante

demands District cawt ‘wha atteny thin matter wi th

she ot met ok Waste. Pett ioner oo ect8 to Sign onl ot

Wi makel A o migistiute yudare Plante asserts is

riakt ox joe PFO 8 which includs a crant to ty head)
wothovt +Wis Courts ‘me nedCate jaltetentor, P| anivs hywnee
wilt hb pe Soyer ty TOE ow adhe YA violation

nk Plo SSS rank nx pVe , we CesS and na viola tronak State

Cost onder aud iS dato of AvtomK Stay provid ef SO

Un Tennessee Roles py civil 2focdurr, ere fore.

aromerxs coasidel Plant» Ly melo res.
pthey Uy gt conduct emorgencly Tro Nora

a hat plan tiStS Tho wre, notion De granted

 

 

 

 

 

 

 

 

3 ond Ro ary other reli te peomed ope rog Male

Case 1:19-cv-00069 Document5 Filed 08/23/19 Page 1 of 2 PagelD #: 29
 

 

 

 

 

  

 

(Signature)

Y\ ¢ lec
Y nary ¢. Khe wi “>
(Print Name)

Rovadd p kee

OCS Dew wicae od

nypevors RE brmayne Co J 3 SASS
(Address & Telephone Number, if any)

 

 

Case 1:19-cv-00069 Document5 Filed 08/23/19 Page 2 of 2 PagelD #: 30

 
